Citation Nr: 0408806	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  95-25 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for left knee arthritis.

2.  Entitlement to a disability rating greater than 10 
percent for left knee status post meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1984.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from the March 1995 rating decision of the RO 
that denied an increased rating (greater than 10 percent) for 
status post meniscectomy of the left knee.  In October 1995, 
the veteran and his spouse offered testimony during a hearing 
before an RO hearing officer; a transcript of that hearing is 
of record.  

In May 2000, the Board remanded the matter to the RO.  An 
April 2002 rating decision granted service connection and 
assigned an initial 10 percent rating for left knee 
arthritis, from March 3, 2000.  Thereafter, claims for both 
aspects of the veteran's left knee disability were deemed on 
appeal, and the Board characterized the claim for a higher 
evaluation for left knee arthritis in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing claims for a higher initial rating 
following a grant of service connection from those involving 
a request for an increase for already service-connected 
disability).

In February 2003, the Board denied each claim on appeal.  The 
veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2004, 
counsel for the VA General Counsel and the appellate filed a 
joint motion to vacate the Board's decision and to remand the 
matter for development and readjudication.  The Court granted 
the joint motion later that month, vacating and remanding the 
matter to the Board for compliance with the joint motion.

For reasons expressed below, this case is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.


REMAND

The veteran has undergone several evaluations of his left 
knee disorder.  That notwithstanding, in order to meet the 
requirements of the January 2004 joint motion, the Board 
finds that an additional examination is required.  

Specifically, further medical findings are needed to obtain 
information as to whether the veteran should receive three 
separate evaluations for his left knee disability (see pages 
7 and 9 of the January 2004 joint motion), for more detailed 
range of motion testing (see page 8 of the January 2004 joint 
motion), and to obtain information as to whether if there is 
actual clinical evidence of left knee instability (see page 9 
of the January 2004 joint motion).

In this regard, as noted in joint motion, when evaluating 
joints on the basis of limited motion, VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, incoordination, or other 
functional loss, and whether pain limits functional ability 
during flare-ups or when the joint is used repeatedly over a 
period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 205-
207 (1995); 38 C.F.R. §§ 4.40, 4.45 (2003).  These 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors, to include with 
repeated use and during flare-ups.  See DeLuca, 8 Vet. App at 
205-207.  

The Board also points out that the rating schedule permits 
separate evaluations for separate problems arising from the 
same injury if they do not constitute the same disability or 
same manifestation under 38 C.F.R. § 4.14.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  In this case, the RO has 
already granted separate evaluations for post status 
meniscectomy, presumably resulting in instability (under 
Diagnostic Code 5257) and for painful or limited motion due 
to arthritis (under Diagnostic Code 5003).  See VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997) and VAOPGCPREC 9-
98 (Aug. 14, 1998).  In this case, the veteran has claimed 
that he also has a muscle disability of the left knee that 
warrants a separate evaluation.  

In light of the above, the Board finds that, to get an 
accurate depiction of the disabling effects of all service-
connected left knee disability, another examination is 
warranted.  See 38 C.F.R. § 4.2.  The veteran is hereby 
advised that a failure to report to any such scheduled 
examination, without good cause, will result in a denial of 
the claim for increase.  See 38 C.F.R. § 3.655(b).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claims on appeal, notifying him that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  After providing the appropriate notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of (2000).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure that the VCAA has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
on appeal.

If the veteran reports to the scheduled examination, 
adjudication of the claims should include specific 
consideration of whether (and what) separate, compensable 
evaluations are warranted for limited and/or painful motion 
due to degenerative arthritis of the left knee (under 
Diagnostic Code 5003), for instability of the left knee 
(under Diagnostic Code 5257), and, as required by the joint 
motion, for residuals of an alleged muscle injury under 
38 C.F.R. § 4.73 (2003).  Moreover, adjudication of the claim 
for a higher initial evaluation for left knee arthritis 
should include consideration of whether "staged rating," 
pursuant to Fenderson (i.e., assignment of separate 
evaluations for distinct period based on the facts found) is 
appropriate. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record (to specifically 
include VA or private medical evidence).  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession (that he has not already 
submitted), and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
decide the claim within the one year 
period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo VA orthopedic 
examination of the left knee.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include x-rays and range of 
motion studies, reported in degrees) 
should be accomplished, and all clinical 
findings should be reported in detail.  

Regarding the latter, the examiner should 
indicate whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
left knee.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, after considering the veteran's 
documented medical history and 
assertions, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

The examiner should also specifically 
indicate the presence or absence of any 
lateral instability and/or recurrent 
subluxation.  If instability is present, 
the examiner should specifically state 
whether such instability is slight, 
moderate or severe.  If instability is 
not found, the examiner should clearly so 
state.  

Further, the examiner should specifically 
state whether the veteran current has any 
residuals of muscle injury of the left 
knee, arising out the same in-service 
event that formed the basis for the grant 
of service connection for left knee 
status post meniscectomy, and, if so, 
whether such constitutes a distinct 
disability warranting a separate 
evaluation.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA (or the January 2004 joint 
motion) has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims in light 
of all pertinent evidence and legal 
authority.  If the veteran fails to 
report to the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  
Otherwise, adjudication of the claims 
should include consideration of whether 
separate ratings are warranted for 
arthritis resulting in limited or painful 
motion, instability, and/or residuals of 
muscle injury; and, with respect to 
service-connected arthritis, 
consideration of the extent of functional 
loss due to pain and/or other factors 
(pursuant to DeLuca), and whether staged 
rating, pursuant to Fenderson (also cited 
to above), is appropriate.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation and discussion 
of additional legal authority considered, 
and clear reasons and bases for all 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



